UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 Reis, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): No fee required. Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 530Fifth Avenue, 5th Floor New York, NY 10036 (212)921-1122 www.reis.com April 30, 2012 Dear Stockholder: You are cordially invited to attend the Reis, Inc. 2012 Annual Meeting of Stockholders, which will be held on Thursday, May 31, 2012, at 10:00a.m., local time, at the offices of The NASDAQ OMX Group, One Liberty Plaza, 165 Broadway, 50th Floor, New York, New York 10006. Information about the annual meeting and the various matters on which the stockholders will act is included in the Notice of Annual Meeting of Stockholders and Proxy Statement which follow. Also included is a Proxy Card and postage paid return envelope. It is important that your shares be represented at the annual meeting. Whether or not you plan to attend, we hope that you will complete and return your Proxy Card in the enclosed envelope as promptly as possible. Sincerely, /s/ Lloyd Lynford Lloyd Lynford Chief Executive Officer and President 530Fifth Avenue, 5th Floor New York, NY 10036 (212)921-1122 www.reis.com NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held Thursday, May 31, 2012 The 2012 Annual Meeting of Stockholders of Reis, Inc., a Maryland corporation (“Reis” or the “Company”), will be held at the offices of The NASDAQ OMX Group, One Liberty Plaza, 165 Broadway, 50th Floor, New York, New York 10006, on Thursday, May 31, 2012, at 10:00a.m., local time, for the following purposes: 1. To elect two directors to a term expiring at the 2015 annual meeting of stockholders and upon the election and qualification of their respective successors. 2. To consider and vote upon, on an advisory basis, the compensation of our named executive officers, as disclosed in this proxy statement. 3. To consider and vote upon, on an advisory basis, whether the stockholder vote to approve the compensation of our named executive officers should occur every one, two or three years. 4. To consider and vote upon the ratification of the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012. 5. To transact such other business as may properly come before the annual meeting or any postponement(s) or adjournment(s) thereof. These items are fully described in the Proxy Statement, which is part of this notice. We have not received notice of any other matters that may be properly presented at the annual meeting. The board of directors has fixed the close of business on April 5, 2012 as the record date for determining the stockholders entitled to receive notice of and to vote at the annual meeting and any postponement(s) or adjournment(s) thereof. STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING IN PERSON. YOUR VOTE IS IMPORTANT. ACCORDINGLY, YOU ARE URGED TO COMPLETE, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY CARD WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING. By Order of the Board of Directors /s/ Alexander G. Simpson Alexander G. Simpson Vice President, General Counsel & Corporate Secretary April 30, 2012 New York, New York IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 31, 2012: This Notice of Annual Meeting, the Proxy Statement and the 2011 Annual Report are available at www.reis.com/eproxy. THIS PROXY STATEMENT AND THE PROXY CARD ARE BEING DISTRIBUTED ON OR ABOUT APRIL30,2012. Table of Contents Voting and Proxy Procedure 1 Attending the Annual Meeting; Who Can Vote 1 Quorum and Vote Required 1 Voting by Proxy 2 Solicitation of Proxies 3 General Disclosure 3 Corporate Governance 3 General 3 Code of Business Conduct and Ethics 3 Meetings and Committees of the Board of Directors 4 General 4 Changes in Board of Directors and Committee Composition 4 Audit Committee 5 Compensation Committee 5 Nominating and Corporate Governance Committee 5 Nominating and Corporate Governance Committee Procedures 5 General 5 Procedures to Be Followed by Stockholders 5 Criteria for Director Nominees 6 Process for Identifying and Evaluating Director Nominees 7 Leadership Structure of the Board of Directors 7 Role of the Board of Directors in Risk Oversight 8 General 8 Compensation Committee Risk Oversight 8 Communications with Directors 8 Attendance at Annual Meetings 9 Compensation of Directors 9 Director Compensation Generally 9 2011 Director Compensation 9 Outstanding Equity Awards at Fiscal Year End— Directors 10 Director and Officer Indemnification 10 Independent Directors 10 Related Party Transactions 10 Compensation Committee Interlocks and Insider Participation 11 Stock Ownership 12 Proposal1— Election of Directors 15 Nominees for Election 15 Directors Continuing in Office 16 Executive Officers 17 Proposal2— Approval of an Advisory Resolution on Executive Compensation 18 Proposal3— Advisory Vote on the Frequency of Future Advisory Votes on Executive Compensation 19 Proposal4— Ratification of the Appointment of the Independent Registered Public Accounting Firm 20 Audit and Non-Audit Fees 20 Approval of Services by the Independent Registered Public Accounting Firm 20 Audit Committee Report 21 Executive Compensation 23 Summary Compensation Table 23 Compensation Committee Report 24 Compensation Discussion and Analysis 25 Compensation Philosophy and Objectives 25 Determination of Executive Compensation 25 Elements of the Compensation Program 27 Base Salaries 27 Annual Cash Incentive Program 27 2011 Annual Cash Incentive Awards 29 Individual Goals Objectives for 2011 29 Revenue Objectives for 2011 30 EBITDA Objectives for 2011 30 2012 Annual Cash Incentive Awards 30 Equity Incentive Plan 31 Annual Equity Incentive Awards Granted in 2011 32 Annual Equity Incentive Awards Granted in 2012 32 Other Compensation Matters 33 Employment Agreements 33 Potential Payments Upon Termination or Change of Control 34 Policy on Deductibility of Compensation 39 Securities Authorized for Issuance Under Equity Compensation Plans 40 Grants of Plan-Based Awards in 2011 40 Outstanding Equity Awards at Fiscal Year End — Named Executive Officers 41 Option Exercises and Stock Vested in 2011 41 Pension Benefits 42 Section 16(a) Beneficial Ownership Reporting Compliance 43 Submission of Future Stockholder Proposals and Nominations 43 Miscellaneous 43 ii Proxy Statement This proxy statement is furnished in connection with the solicitation of proxies by the board of directors of Reis, Inc., a Maryland corporation (“Reis” or the “Company”), to be used at the 2012 annual meeting of stockholders of the Company. The annual meeting will be held at the offices of The NASDAQ OMX Group, One Liberty Plaza, 165 Broadway, 50th Floor, New York, New York 10006, on Thursday, May 31, 2012, at 10:00a.m., local time. The 2011 Annual Report to Stockholders, including the consolidated financial statements of the Company for the fiscal year ended December 31, 2011, accompanies this proxy statement, which is first being mailed to stockholders on or about April 30, 2012. Voting and Proxy Procedure Attending the Annual Meeting; Who Can Vote You are entitled to vote your shares of Reis common stock if the records of the Company show that you held your shares as of the close of business on April 5, 2012. As of the close of business on that date, a total of 10,686,293 shares of Reis common stock were outstanding and entitled to vote. Each share of common stock has one vote. You will need to provide identification to be admitted to the annual meeting. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by your broker or nominee. As the beneficial owner, you have the right to direct your broker how to vote. If you are a beneficial owner of Reis common stock held in street name, you will need proof of ownership, in addition to identification, to be admitted to the annual meeting. A recent brokerage statement or letter from a bank or broker are examples of proof of ownership. If you want to vote your shares of Reis common stock held in street name in person at the annual meeting, you will have to obtain a written proxy in your name from the broker, bank or other nominee who holds your shares. Quorum and Vote Required The annual meeting will be held only if there is a quorum present. A quorum exists if a majority of the outstanding shares of common stock entitled to vote is represented, in person or by proxy, at the annual meeting. If you return valid proxy instructions or attend the annual meeting in person, your shares will be counted for purposes of determining whether there is a quorum, even if you abstain from voting. Broker non-votes also will be counted for purposes of determining the existence of a quorum; provided that the record holder is present or has provided a proxy with respect to those shares on at least one item. A broker non-vote may occur when a stockholder fails to provide voting instructions to its broker for shares held in street name.Under those circumstances, a stockholder’s broker may be authorized to vote on behalf of the stockholder on some routine items (Proposal 4 is considered routine for this purpose) but is prohibited from voting on other items (such as Proposals 1, 2 and 3). Those items on which a stockholder’s broker cannot vote result in broker non-votes if the stockholder does not instruct the broker. If you hold your shares in street name, it is critical that you cast your vote if you want it to count in the election of directors (Proposal 1), approval of the advisory resolution on executive compensation (Proposal 2) or the outcome of the advisory vote on the frequency of future advisory votes on executive compensation (Proposal 3). Your bank or broker is not permitted to vote your uninstructed shares in the election of directors on a discretionary basis. Thus, if you hold your shares in street name and you do not instruct your bank or broker how to vote in the election of directors, no votes will be cast on your behalf. Your bank or broker will, however, continue to 1 have discretion to vote any uninstructed shares on routine items, such as the ratification of the appointment of the Company’s independent registered public accounting firm (Proposal 4). In voting on the election of directors (Proposal1), you may vote for a director or withhold your vote with respect to a director. There is no cumulative voting for the election of directors. For the election of directors, a plurality of all the votes cast is required. This means that the nominees receiving the greatest number of votes will be elected. Abstentions and broker non-votes, if any, will have no effect on the outcome of the election, although they will be considered present for the purpose of determining the presence of a quorum. In voting on approval of the advisory resolution on executive compensation (Proposal 2), you may vote for the approval of the advisory resolution on executive compensation, vote against the approval of the advisory resolution on executive compensation or abstain from voting. The matter will be decided by the affirmative vote of a majority of the votes cast at the annual meeting. Abstentions and broker non-votes will have no effect on the outcome of this matter, although they will be considered present for the purpose of determining the presence of a quorum. In voting on the approval of the advisory vote on the frequency of future advisory votes on executive compensation (Proposal 3), you may vote for future advisory votes on executive compensation occurring every “ONE YEAR,” “TWO YEARS” or “THREE YEARS,” or abstain from voting. The option (“ONE YEAR,” “TWO YEARS” or “THREE YEARS”) that receives the affirmative vote of a majority of the votes cast at the annual meeting will be the frequency for the advisory vote on executive compensation that has been recommended by stockholders. Abstentions and broker non-votes will have no effect on the outcome of this matter, although they will be considered present for the purpose of determining the presence of a quorum.In the event that no option receives a majority of the votes cast, we will consider the option that receives the most votes to be the option recommended by stockholders. In either case, this vote is advisory and not binding on the board of directors in any way, and the board or the Nominating and Corporate Governance Committee may determine that it is in the best interests of the Company to hold an advisory vote on executive compensation more or less frequently than the option recommended by our stockholders. In voting on the ratification of the appointment of Ernst& Young LLP as Reis’s independent registered public accounting firm (Proposal4), you may vote in favor of the proposal, vote against the proposal or abstain from voting. This matter will be decided by the affirmative vote of a majority of the votes cast on the proposal at the annual meeting. Abstentions will have no effect on the outcome of this matter, although they will be considered present for the purpose of determining the presence of a quorum. Voting by Proxy The board of directors of Reis is sending you this proxy statement to request that you allow your shares of Reis common stock to be represented at the 2012 annual meeting by the persons named in the enclosed proxy card. All shares of Reis common stock represented at the annual meeting by properly executed proxies will be voted in accordance with the instructions indicated on the proxy card. If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by the Company’s board of directors. The board of directors recommends a vote “FOR” each of the nominees for director, “FOR” approval and adoption of the advisory resolution on executive compensation, for the frequency of future advisory votes on executive compensation occurring every “ONE YEAR” and “FOR” ratification of Ernst& Young LLP as Reis’s independent registered public accounting firm. If there are any items for which you do not provide instructions, your shares will be voted in accordance with the board’s recommendations as follows: “FOR” election of each of the director nominees, “FOR” approval of the advisory resolution on executive compensation, to conduct future advisory votes on executive compensation every “ONE YEAR” and “FOR” ratification of the independent registered public accounting firm. If any matters not described in this proxy statement are properly presented at the annual meeting, the persons named in the proxy card will use their discretion to determine how to vote your shares. This includes a motion to postpone or adjourn the annual meeting in order to solicit additional proxies. If the annual meeting is postponed or adjourned, your shares of common stock may be voted by the persons named in the proxy card on the 2 new meeting date as well, unless you have revoked your proxy. Neither the board of directors nor management of Reis knows of any other matters to be presented at the annual meeting. You may revoke your proxy at any time before the vote is taken at the annual meeting. To revoke your proxy you must do one of the following: advise the Secretary of the Company in writing before your shares of common stock has been voted at the annual meeting, deliver a later dated proxy, or attend the annual meeting and vote your shares in person. Attendance at the annual meeting will not by itself constitute revocation of your proxy. If your Reis common stock is held in street name, you will receive instructions from your broker, bank or other nominee that you must follow in order to have your shares voted or to change your vote. Your broker or bank may allow you to deliver your voting instructions via the telephone or the Internet. Please review the proxy card or instruction form provided by your broker, bank or other nominee that accompanies this proxy statement. Every Reis stockholder’s vote is important. Accordingly, you should sign, date and return the enclosed proxy card, or otherwise comply with the instructions from your broker, bank or other nominee, whether or not you plan to attend the annual meeting in person. Solicitation of Proxies Reis will pay the cost of solicitation of proxies on behalf of its management. In addition to the solicitation of proxies by mail, MacKenzie Partners, Inc., a proxy solicitation firm, will assist Reis in soliciting proxies for the annual meeting for a fee of $5,000, plus out-of-pocket expenses. Proxies may also be solicited personally or by telephone by directors, officers and other employees of Reis, without additional compensation. Reis will also request persons, firms and corporations holding shares in their names, or in the names of their nominees, which shares are beneficially owned by others, to send proxy materials to, and obtain proxies from, such beneficial owners, and will reimburse such persons, firms and corporations for their reasonable expenses in doing so. General Disclosure In this proxy statement, we refer to the May 2007 merger between Wellsford Real Properties, Inc. (“Wellsford”), a Maryland corporation, and Reis, Inc. (“Private Reis”), a Delaware corporation, as the “Merger.” In connection with the Merger, Wellsford changed its name to “Reis, Inc.,” Private Reis merged into Reis Services, LLC (“Reis Services”), a Maryland limited liability company and a wholly owned subsidiary of Wellsford, and Private Reis began operating under the “Reis Services” name. In this proxy statement, to avoid confusion, when we refer to events occurring prior to the Merger, we may use the term “Wellsford” to refer to the Company, and we may use the term “Private Reis” to refer to the Delaware corporation that was the predecessor to Reis Services. Corporate Governance General Reis periodically reviews its corporate governance policies and procedures to ensure that the Company meets the highest standards of ethical conduct, reports results with accuracy and transparency, and maintains full compliance with the laws, rules and regulations that govern Reis and its operations. As part of this periodic corporate governance review, the board of directors reviews and adopts what it believes are, at that time, the best corporate governance policies and practices for Reis. Code of Business Conduct and Ethics Reis has adopted a Code of Business Conduct and Ethics for Directors, Senior Financial Officers, Other Officers and All Other Employees (the “Code of Ethics”) and a Policy for Protection of Whistleblowers from Retaliation (the “Whistleblower Policy”). The Code of Ethics is a set of written standards reasonably designed to deter wrongdoing and to ensure that Reis’s directors, officers and employees meet the highest standards of ethical conduct. The Code of Ethics requires that Reis’s directors, officers and employees avoid conflicts of interest, comply with all laws and other legal requirements, not engage in insider trading, not use Reis’s resources for personal gain, conduct business in an honest and ethical manner and otherwise act with integrity and in Reis’s best interest. Under the terms of the Code of Ethics, directors, officers and employees are required to report any conduct they believe in good faith to be an actual or apparent violation of the Code of Ethics. 3 As a mechanism to encourage compliance with the Code of Ethics, Reis has adopted the Whistleblower Policy, which contains procedures to receive, treat and retain complaints regarding accounting, internal accounting controls, auditing matters or other matters, including violations of the Code of Ethics. These procedures ensure that individuals may submit concerns regarding questionable accounting or auditing matters in a confidential and anonymous manner. The Whistleblower Policy also prohibits Reis from retaliating against any director, officer or employee who reports actual or apparent violations of the Code of Ethics. Copies of the Code of Ethics and the Whistleblower Policy can be found under “Corporate Governance/Documents & Charters” at the Investor Relations portion of Reis’s website (www.reis.com).A description of any substantive amendment of the Code of Ethics, or any waiver under the Code of Ethics applicable to Reis’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions, will be disclosed at the same location. Meetings and Committees of the Board of Directors General.The Company conducts business through meetings and activities of its board of directors and committees thereof. During 2011, the board of directors of the Company held five meetings and acted by written consent on three other occasions. No director attended fewer than 75% of the total meetings of the board of directors and the committees on which such director served. The following table identifies the Company’s standing committees and their members at December 31, 2011 (which composition has remained the same as of the date of this proxy statement), and lists the number of meetings held by each committee during 2011. The members of each committee are appointed by the board of directors, generally on an annual basis at the board’s meeting held immediately following the annual meeting of stockholders. All members of each committee are independent in accordance with the listing standards of the NASDAQ Stock Market. Each of the committees listed below operates under a written charter, adopted by the board of directors that governs its composition, responsibilities and operations. The committee charters and Reis’s “Corporate Governance Guidelines” are available under “Corporate Governance/Documents & Charters” at the Investor Relations portion of Reis’s website (www.reis.com). Name Audit Committee Compensation Committee Nominating and Corporate Governance Committee Thomas J. Clarke Jr. X X Michael J. Del Giudice * Meyer “Sandy” Frucher X * Jonathan Garfield Edward Lowenthal (Chairman) X Lloyd Lynford M. Christian Mitchell * X Byron C. Vielehr X Number of meetings in 2011 (not including actions taken by written consent) 7 5 2 * Denotes committee chairperson. Changes in Board of Directors and Committee Composition. In early 2011, Jeffrey Lynford (a brother of Lloyd Lynford) determined that he would not stand for re-election at Reis’s 2011 annual meeting of stockholders.The board of directors decided not to fill his seat and passed a resolution, as permitted by Reis’s bylaws, reducing the size of the board from nine members to eight as of June 2, 2011 (the date of the 2011 annual meeting). The board of directors, following a recommendation from the Nominating and Corporate Governance Committee, has determined to reduce the size of Reis’s board. The board has passed a resolution, as permitted by Reis’s bylaws, to reduce the number of directors from eight to six, effective as of May 31, 2012 (the date of the 2012 annual meeting). The Nominating and Corporate Governance Committee’s and the board’s determinations were 4 made in recognition of the Company’s size and in furtherance of the Company’s ongoing general and administrative cost reduction efforts. The Nominating and Corporate Governance Committee and the board have determined that the continuing directors, as a whole, have the requisite qualifications and expertise to meet applicable corporate governance and legal requirements.Messrs. Frucher and Lowenthal will no longer be directors of the Company after the 2012 annual meeting. At the board meeting immediately following the 2012 annual meeting, the board of directors will appoint the members of each committee, based on recommendations by the Nominating and Corporate Governance Committee.To date, the board has not made a determination as to the proposed composition of the various committees or as to the appointment of a Chairman; it will do so after the 2012 annual meeting. Audit Committee.The Audit Committee selects and retains (subject to approval or ratification by the Company’s stockholders) the independent registered public accounting firm for Reis, reviews the scope of the work of the independent registered public accounting firm and their reports, and reviews the activities and actions of Reis’s accounting staff in its preparation of financial statements and review of internal control over financial reporting. The board of directors has designated Mr.Mitchell as an “audit committee financial expert” under the rules of the Securities and Exchange Commission (the “SEC”).In addition to being independent generally, as set forth under “—Independent Directors,” Messrs.Mitchell,Frucher and Vielehr each satisfy the additional independence requirements for audit committee members under the listing standards of the NASDAQ Stock Market. The annual report of the Audit Committee required by the rules of the SEC is included in this proxy statement. See “Audit Committee Report.” Compensation Committee.The Compensation Committee reviews and determines compensation arrangements, including employment agreements, salaries, bonuses and other benefits for executive officers of Reis and its subsidiaries, reviews and determines employees to whom stock options, restricted stock units (“RSUs”) and other awards are to be granted and the terms of such grants, reviews the selection of officers who participate in incentive and other compensatory plans and arrangements, reviews the Company’s compensation plans, and recommends new plans, or amendments to those plans, to the board of directors. Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee takes a leadership role in shaping governance policies and practices, including recommending to the board of directors the corporate governance policies and guidelines applicable to Reis and monitoring compliance with those policies and guidelines. In addition, the Nominating and Corporate Governance Committee is responsible for identifying individuals qualified to become board members and recommending the director nominees for election at the next annual meeting of stockholders. This committee also recommends director candidates for each committee for appointment by the board. The procedures of the Nominating and Corporate Governance Committee required to be disclosed by the rules of the SEC are included in this proxy statement. See “—Nominating and Corporate Governance Committee Procedures.” Nominating and Corporate Governance Committee Procedures General.It is the policy of the Nominating and Corporate Governance Committee to consider director candidates recommended by stockholders who appear to be qualified to serve on the Reis board of directors. The Nominating and Corporate Governance Committee may choose not to consider an unsolicited recommendation if no vacancy exists on the board of directors and the Nominating and Corporate Governance Committee does not perceive a need to increase the size of the board. In order to avoid the unnecessary use of the Nominating and Corporate Governance Committee’s resources, the Nominating and Corporate Governance Committee will consider only those director candidates recommended in accordance with the procedures set forth below. Procedures to Be Followed by Stockholders.To submit a recommendation of a director candidate to the Nominating and Corporate Governance Committee, a stockholder should submit, in writing, the information set forth in Article II, Section 11 of the Company’s bylaws, addressed to the Chairperson of the Nominating and Corporate Governance Committee, care of the Corporate Secretary, at the main office of Reis.This information includes: ● All information relating to such director candidate that is required to be disclosed in solicitations of proxies for election of directors pursuant to Regulation14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including the written consent of the person being recommended as a director candidate to being named in the proxy statement as a nominee and to serving as a director if elected. 5 ● As to the stockholder, the director candidate or any Stockholder Associated Person (as defined below): ● the class, series and number of all shares of stock or other securities of the Company or any affiliate of the Company (collectively, the “Company Securities”), if any, which are owned (beneficially or of record) by such stockholder, director candidate or Stockholder Associated Person, the date on which each such Company Security was acquired and the investment intent of such acquisition, and any short interest (including any opportunity to profit or share in any benefit from any decrease in the price of such stock or other security) in any Company Securities of any such person; ● the nominee holder for, and number of, any Company Securities owned beneficially but not of record by such stockholder, director candidate or Stockholder Associated Person; ● any interest, direct or indirect, of such stockholder, director candidate or Stockholder Associated Person, individually or in the aggregate, in the Company or any affiliate of the Company, other than an interest arising from the ownership of Company Securities, where such stockholder, director candidate or Stockholder Associated Person receives no extra or special benefit not shared on a pro rata basis by all holders of the same class or series; and ● whether and the extent to which, during the past six months, such stockholder, director candidate or Stockholder Associated Person has, directly or indirectly (through brokers, nominees or otherwise), engaged in any hedging, derivative or other transaction or series of transactions or entered into any other agreement, arrangement or understanding (including any short interest, any borrowing or lending of securities or any proxy or voting agreement), the effect or intent of which is to manage risk or benefit of changes in the price of Company Securities for such stockholder, director candidate or Stockholder Associated Person or to increase or decrease the voting power of such stockholder, director candidate or Stockholder Associated Person in the Company or any affiliate thereof disproportionately to such person’s economic interest therein. ● As to the stockholder giving the notice, any Stockholder Associated Person with an interest or ownership referred to above and any director candidate: ● the name and address of such stockholder, as they appear on the Company’s stock ledger, and the current name, business address, if different, and residence address of each such Stockholder Associated Person and any director candidate; and ● the investment strategy or objective, if any, of such stockholder, each such Stockholder Associated Person and any director candidate and a copy of the prospectus, offering memorandum or similar document, if any, provided to investors or potential investors in such stockholder, each such Stockholder Associated Person and any director candidate. ● To the extent known by the stockholder giving the notice, the name and address of any other stockholder supporting the director candidate for election or re-election as of the date of such stockholder’s notice. “Stockholder Associated Person” of any stockholder means (i) any person acting in concert with such stockholder, (ii) any beneficial owner of shares of stock of the Company owned of record or beneficially by such stockholder (other than a stockholder that is a depositary) and (iii) any person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such stockholder or such Stockholder Associated Person. In order for a director candidate to be considered for nomination (as opposed to a recommendation) at any annual meeting of Reis’s stockholders, the nomination must be received by the Nominating and Corporate Governance Committee in accordance with the provisions of the Company’s bylaws, as set forth in “Submission of Future Stockholder Proposals and Nominations.” Criteria for Director Nominees.The Nominating and Corporate Governance Committee has adopted a set of criteria that it considers when it selects individuals to be nominated for election to the board of directors. Although the Nominating and Corporate Governance Committee does not have a formal policy regarding the consideration of diversity in identifying director nominees, the committee (and the board of directors) considers each individual’s potential contribution to the diversity of backgrounds, experience and competencies which the 6 board desires to have represented. The board also considers the following criteria in selecting nominees: his or her independence, integrity, experience, financial literacy, sound judgment in areas relevant to Reis’s business, and willingness to commit sufficient time to the board, all in the context of an assessment of the perceived needs of the board at that point in time. Maintaining a balanced experience and knowledge base within the total board includes considering whether the candidate: (1)has work experience with publicly traded and/or privately held for profit businesses in the information services industry; (2)has significant direct management experience; (3)has knowledge and experience in capital markets; and (4)has unique knowledge and experience and can provide significant contributions to the board’s effectiveness. Each director is expected to ensure that other existing and planned future commitments do not materially interfere with his or her service as a director. There are no specific minimum qualifications that the Nominating and Corporate Governance Committee believes must be met by a candidate. All candidates are reviewed in the same manner, regardless of the source of the recommendation. The Nominating and Corporate Governance Committee may weigh the foregoing criteria differently in different situations, depending on the composition of the board of directors at the time. The committee will maintain at least one director who meets the definition of “audit committee financial expert” under the SEC’s rules. In addition, prior to nominating an existing director for re-election to the board of directors, the Nominating and Corporate Governance Committee will consider and review the existing director’s board and committee attendance and performance; length of board service; experience, skills and contributions that the existing director brings to the board; and independence.The Company’s employment agreement with each of Lloyd Lynford and Jonathan Garfield provides the executive officer with the right to terminate his employment agreement (and receive severance and other payments) if he is not nominated for election to the board, is not elected to the board or is removed from the board. Process for Identifying and Evaluating Director Nominees.Pursuant to the Nominating and Corporate Governance Committee Charter, the Nominating and Corporate Governance Committee is charged with the central role in the process relating to director nominations, including identifying, interviewing and selecting individuals who may be nominated for election to the board of directors. The process that the committee follows when it identifies and evaluates individuals to be nominated for election to the board of directors is as follows: ● Identification.For purposes of identifying nominees for the board of directors, the Nominating and Corporate Governance Committee relies primarily on personal contacts of the committee and other members of the board of directors. The Nominating and Corporate Governance Committee will also consider director candidates recommended by stockholders in accordance with the policy and procedures set forth above. The Nominating and Corporate Governance Committee may, from time to time, use a search firm in identifying nominees. ● Evaluation.In evaluating potential candidates, the Nominating and Corporate Governance Committee determines whether the candidate is eligible and qualified for service on the board of directors by evaluating the candidate under the selection criteria set forth above. In addition, the Nominating and Corporate Governance Committee will conduct a check of the individual’s background and interview the candidate. Leadership Structure of the Board of Directors The board of directors does not have a formal policy regarding the separation of the roles of Chief Executive Officer and Chairman of the board of directors, as the board believes it is in the best interests of the Company to make that determination based on the position and direction of the Company and the membership of the board, at any particular time. The Chairman presides at all meetings of the board of directors during which he is present and works with the Chief Executive Officer to establish the agendas for these meetings.Meetings of the board of directors may generally be called by the Chairman, the Chief Executive Officer, the President or a majority of the directors then in office.The independent directors have the opportunity to meet in executive session at every regularly scheduled meeting of the board. 7 Role of the Board of Directors in Risk Oversight General.A fundamental part of risk management is not only understanding the risks faced by the Company, how those risks may evolve over time, and what steps management is taking to manage and mitigate those risks, but also understanding what level of risk tolerance is appropriate for the Company. Management is responsible for the day-to-day management of risk, while the board, as a whole and through its committees, has responsibility for the oversight of risk management. In its risk oversight role, the board has the responsibility to satisfy itself that the risk management processes designed and implemented by management are adequate and functioning as designed. The board regularly reviews information regarding sales and marketing, operations, finance and business development as well as the risks associated with each. While the board is ultimately responsible for risk oversight, committees of the board also have been allocated responsibility for specific aspects of risk oversight. In particular, the Audit Committee assists the board in fulfilling its oversight responsibilities with respect to risk management in the areas of financial reporting and internal controls. The Compensation Committee assists the board in fulfilling its oversight responsibilities with respect to the risks arising from our compensation policies and programs. The Nominating and Corporate Governance Committee assists the board in fulfilling its oversight responsibilities with respect to the risks associated with board organization, membership and structure, ethics and compliance, succession planning for directors and executive officers, and corporate governance. Compensation Committee Risk Oversight.The Compensation Committee is responsible for reviewing compensation policies and practices relating to our named executive officers.In executing this duty, the Compensation Committee relies on information provided by management and, from time to time, by an independent compensation consultant.The Company’s senior management, together with human resources, legal and finance personnel, as well as outside advisors, is responsible for implementing and reviewing compensation policies and practices relating to employees other than our named executive officers.Based on a review of these matters, including any mitigating controls, we believe that the mix of compensation elements and the design of those elements along with sound governance practices do not encourage employees to take excessive risks that might have a material adverse effect on the Company. Specifically: ● The Company has strong internal financial controls that are assessed by the Company’s independent public accountants annually in addition to their audits of the Company’s financial statements; ● Base salaries are fixed in amount and consistent with market practice and employees’ responsibility so that employees are not motivated to take excessive risks to attain a reasonable level of financial security; ● The determination of incentive awards is based on well-defined financial measures. There is a maximum cash incentive opportunity for each named executive officer, and the Compensation Committee retains discretion to adjust bonuses to eliminate anomalous or inappropriate outcomes; and ● Long-term incentives are designed to provide appropriate awards for successful long-term outcomes, and effectively align realized compensation with returns realized by investors. Communications with Directors Reis’s stockholders may wish to communicate with the board of directors and/or individual directors. Written communications may be made to the board of directors or to specific members of the board by addressing them to the intended addressee, care of: Corporate Secretary, Reis, Inc., 530Fifth Avenue, 5thFloor, New York, New York 10036, or by email to investorrelations@reis.com. Relevant communications are distributed to the board of directors or to any individual director or directors, as appropriate, depending on the facts and circumstances outlined in the communication. In that regard, the board of directors has requested that certain items that are unrelated to the duties and responsibilities of the board of directors should be excluded, such as: business solicitations or advertisements; junk mail and mass mailings; new product or service suggestions; product or service complaints; product or service inquiries; résumés and other forms of job inquiries; spam; and surveys. In addition, material that is unduly hostile, threatening, illegal or similarly unsuitable will be excluded, with the provision that any communication that is filtered out must be made available to any director upon request. 8 Attendance at Annual Meetings The board of directors encourages directors to attend the annual meeting of stockholders. All continuing directors attended the annual meeting of stockholders held on June 2, 2011. Compensation of Directors Director Compensation Generally.Reis has worked, in the past, with an independent compensation consultant for assistance in structuring the compensation paid to non-employee directors and benchmarking that compensation against Reis’s peers. The following table sets forth the applicable annual retainers and fees payable to non-employee directors in cash for their service on Reis’s board of directors (and committees thereof): Type of Cash Compensation Amount Annual board member retainer $ Board meeting participation fee (for each meeting in excess of six in any calendar year) Annual compensation for non-executive chairman Audit Committee retainer (member other than chairperson) Audit Committee retainer (chairperson) Compensation Committee retainer (member other than chairperson) Compensation Committee retainer (chairperson) Nominating and Corporate Governance Committee retainer (member other than chairperson) Nominating and Corporate Governance Committee retainer (chairperson) In addition, each year, non-employee directors receive RSU grants having an annual value of $46,000. These grants are made in four installments of $11,500 each, effective at the end of each calendar quarter, with the RSU grant agreement being delivered promptly thereafter. The number of RSUs issuable each quarter is determined by dividing the closing price for Reis common stock on the last trading day of the calendar quarter into $11,500.The RSUs are immediately vested upon grant, but directors do not receive the shares of stock underlying the RSUs until six months after termination of service as a director of Reis. In establishing the non-employee director compensation structure, the intent of the Compensation Committee was that directors, on average, receive approximately 50% of their annual compensation in cash and 50% in RSUs. 2011Director Compensation.The following table sets forth the compensation earned or paid to the Company’s non-employee directors for their board service during 2011. As employee directors, Lloyd Lynford and Mr.Garfield did not receive any compensation for their board service during 2011: Name Fees Earned or Paid in Cash Stock Awards ($)(A) Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Non-Qualified Deferred Compensation Earnings All Other Compensation Total Thomas J. Clarke Jr. $ $ $
